Citation Nr: 0906176	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had service from April 1969 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2005.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran requested a Board hearing, however, he withdrew that 
request.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during active 
service or for many years thereafter.  

2.  Hypertension was not manifested during active service, 
and any currently diagnosed hypertension is not shown to be 
causally or etiologically related to service or to a service 
connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2002.  Additionally, in January 2007, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  Thus, VA has satisfied its 
duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to the claimed disabilities, so it is not necessary to 
obtain VA medical opinions with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any medical opinions could not provide competent 
evidence of the claimed disabilities in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities for many years after service, any 
current opinions provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on resort to speculation or even 
remote possibility).  

The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA medical 
records.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds,  444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

Diabetes mellitus

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran is claiming service connection for diabetes 
mellitus associated with herbicide exposure.  For purposes of 
establishing service connection for a disability resulting 
from exposure to a herbicide agent, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus associated with herbicide exposure.  The 
Veteran's personnel records and the 1st Battalion, 9th Marines 
Command chronologies do not reflect that the Veteran served 
in Vietnam.  The Veteran stated in the December 2003 
substantive appeal that he docked in the waters of Vietnam 
aboard the USS Okinawa.  There is no other evidence that the 
Veteran ever served in Vietnam.  The Board concludes that the 
Veteran did not serve in the Republic of Vietnam at any time 
during active service.  Even though the Veteran has been 
diagnosed with one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e), he is not presumed to have been 
exposed to herbicide agents because he never served in 
Vietnam and there is no record of any other herbicide 
exposure while in service.  38 U.S.C.A. § 1116(f).  Thus, the 
presumptive service connection regulations regarding exposure 
to Agent Orange also are not applicable in this case.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus is warranted on a direct basis.  A Service 
Report of Medical Examination dated in March 1971 for 
separation purposes reflect that the Veteran's endocrine 
system was clinically evaluated as normal.  There are no 
other service treatment records related to diabetes mellitus.  

VA outpatient treatment records dated in February 1998 
reflect that the Veteran was diagnosed with diabetes 
mellitus.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus is etiologically related to service or any 
incident therein.  The Veteran's endocrine system was 
clinically evaluated as normal upon separation.  The 
clinically normal endocrine system findings are significant 
in that it demonstrates that trained military medical 
personnel were of the opinion that no diabetes mellitus was 
present at that time.  The Board views the examination report 
as competent evidence that there was no diabetes mellitus at 
that time.  

While acknowledging the Veteran's statements that his current 
diabetes mellitus is etiologically related to service, the 
Veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, such post-service 
findings fail to establish any relationship between the 
current disability and service.  Diabetes mellitus was not 
manifested during service, or for many years thereafter.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  Furthermore, diabetes 
mellitus was first diagnosed in 1998 and is not shown to have 
become manifest to a degree of 10 percent or more within one 
year of discharge from service.  Thus, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  



Hypertension

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
hypertension as secondary to diabetes mellitus.  
Unfortunately, as noted above, service connection is not in 
effect for diabetes mellitus.  Moreover, the Veteran was not 
diagnosed with or treated for hypertension during military 
service.  

Accordingly, in the absence of credible evidence of pertinent 
symptomatology during service, and in the absence of 
competent probative evidence that links the Veteran's current 
complaints to service or to a service-connected disability, 
service connection for hypertension must be denied. 38 C.F.R. 
§§ 3.303, 3.310.


ORDER

Service connection for diabetes mellitus associated with 
herbicide exposure is not warranted.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is not warranted.

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


